DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art, as exemplified by Kirii (US 5,540,073 A), Kuwayama et al. (US 2011/ 0192232 A1), Emrich (DE 102012008720 A1), Suzuki et al. (US 2017/0140081 A1), Ikura et al. (EP 0893171 A1), Kirii et al. (US 5,687,598 A), and Wifi et al. (NPL), fails to anticipate or render obvious in combination at least the following limitations of independent claim 1 in combination with the other limitations of the claim:
“carrying out a forming simulation which takes into consideration an elastic behavior of the plurality of press components and the plurality of tool components of the forming press by modeling the plurality of press components and the plurality of tool components not only as rigid bodies but as deformable bodies which have the elastic behavior, wherein the plurality of press components includes a pressure pad, a tabletop, and a ram, and wherein the plurality of tool components includes a top box, a bottom box, a female die, a male die, a sheet holder, and drawing aids”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725 
/JESSICA CAHILL/Primary Examiner, Art Unit 3753                                                                                                                                                                                                             

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725